Title: To James Madison from Sylvanus Bourne, 10 February 1806 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


                    § From Sylvanus Bourne. 10 February 1806, Amsterdam. “The inclosed Gazette contains the interesting Contract between Russia & England which formed the base of the late Campaign & declares the principles on which it was undertaken. It is already known to you what the issue therof has been—& that the State of Europe is now much farther off than before from that equilibrium which the contract in question was intended to produce—notwithstanding this—many persons indulge the belief that the late decease of Mr Pitt will have a tendency to produce a peace between great Britain & France—it is possible that a temporary arrangment like that of Amiens may be agreed on under the new Administration—but the actual position of Europe cannot be said to present the elements or materials of a peace, which would promise stability or duration.”
                